United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-51261
                        Conference Calendar


BILL RUTHERFORD,


                                     Plaintiff-Appellant,
versus


BELL COUNTY JAIL ADMINISTRATOR; BELL COUNTY
SHERIFF; BELL COUNTY SHERIFF’S DEPARTMENT,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-02-CV-286
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Bill Rutherford, Texas prisoner # 275320, has filed a motion

for leave to proceed in forma pauperis (IFP) in his appeal of

the district court’s dismissal of his 42 U.S.C. § 1983 action

as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and

1915A(b)(1).   He argues that:   (1) the laws in effect at the

time of the commission of his offense on July 30, 1977, govern

the revocation of his parole for that offense; (2) his 42 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-51261
                                -2-

§ 1983 action is based on Bounds v. Smith, 430 U.S. 817, 821

(1977), and is not frivolous; and (3) the retroactive application

of laws enacted after the commission of his offense violated his

constitutional rights.   Rutherford does not argue that the

statute of limitations is inapplicable or that the limitations

period should have been equitably tolled for any reason.      Because

Rutherford does not provide any analysis of this issue, he

therefore waives any appeal of it.   See United States v. Reyes,

300 F.3d 555, 558 n.2 (5th Cir. 2002); American States Ins. Co.

v. Bailey, 133 F.3d 363, 372 (5th Cir. 1998).     Because Rutherford

has not shown that the district court erred in certifying that an

appeal would not be taken in good faith, his motion to proceed

IFP is DENIED, and his appeal is DISMISSED as frivolous.      See

Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5TH CIR.

R. 42.2.

     The district court’s dismissal of his complaint and this

court’s dismissal of this appeal as frivolous each count as a

strike under 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 385-87 (5th Cir. 1996).     Rutherford has received

strikes in the following cases: Rutherford v. Board of Pardons

and Paroles, No. 02-51262, Rutherford v. Disciplinary Case,

No. 02-11050, Rutherford v. Board of Pardons and Paroles,

No. 02-51266, Rutherford v. Board of Pardons and Paroles,

No. 02-51259, Rutherford v. Board of Pardons and Paroles,

No. 02-51260, and Rutherford v. Board of Pardons and Paroles,
                           No. 02-51261
                                -3-

No. 02-51268.   Rutherford has now accumulated over three strikes

under 28 U.S.C. § 1915(g), and he may not proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g)

BAR IMPOSED.